DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Prabhu et al. (US Pub. No. 2019/0005104 A1).
In respect to Claim 1, Prabhu teaches:
a computer-implemented method comprising: outputting, at a display device and based on a plurality of interrelationships between a plurality of data resources associated with a computing system, a visualization of the computing system, wherein the plurality of data resources comprises a data source at a first database level and a data consumer at a second database level that is different than the first database level; (Prabhu illustrates [FIG. 3] a visualization at a display of data resources that are associated via relationships.)
detecting a change to the data source; (Prabhu teaches [0055] modification of data associated with a visualization.)
determining, based on the plurality of interrelationships, a flow of data from the data source to the data consumer, wherein the flow of data indicates that the data consumer is affected by the change to the data source; (Prabhu teaches [0056] updated data within the relationships of data sources.)
and outputting, at the display device and based on the flow of data, an updated visualization of the computing system, wherein the updated visualization comprises: an indication of an impact, to the computing system, of the change to the data source; (Prabhu teaches [FIG. 3, FIG. 13] display of visualization data.)
an identifier of the data source; and an identifier of the data consumer (Prabhu teaches [0015, 0047] identification of source and business data.)
As per Claim 2, Prabhu teaches:
wherein: the detecting the change to the data source comprises detecting a change to one or more values of the first data source; and the indication of the impact of the change to the data source comprises an indication of an impact, to the data consumer, of the change to the data (Prabhu teaches [0055] modification of data associated with a visualization.)
As per Claim 3, Prabhu teaches:
wherein: the detecting the change to the data source comprises detecting a proposed change to the data source; and the outputting the updated visualization of the computing system occurs before the proposed change to the data source is made (Prabhu teaches [FIG. 3, FIG. 13] display of visualization data.)


As per Claim 4, Prabhu teaches:
wherein: the data source comprises a column of a table of a database; and the data consumer references the column (Prabhu [0048, FIG. 13])
As per Claim 5, Prabhu teaches:
receiving a request to visualize an impact, to the computing system, of the change to the data source, and wherein the outputting of the updated visualization of the computing system is further based on the request (Prabhu teaches [FIG. 3, FIG. 13] display of visualization data.)
As per Claim 6, Prabhu teaches:
wherein a first database comprises the first database level and a second database comprises the second database level (Prabhu [0013, 0089])
As per Claim 7, Prabhu teaches:
retrieving a data lineage that indicates the plurality of interrelationships between the plurality of data resources; determining, based on the data lineage, one or more interrelationships between the data source and the data consumer; and wherein the determining the flow of data from the data source to the data consumer is further based on the one or more interrelationships between the data source and the data consumer (Prabhu [0098])

Claim 8 is the apparatus claim corresponding to method claim 1 therefore is rejected for the same reasons noted previously.


As per Claim 9, Prabhu teaches:
retrieve a data lineage that indicates the plurality of interrelationships between the plurality of data resources, wherein the data lineage comprises one or more of: an indication of a dependency, of the data consumer, on the data source; an indication of a relationship between a first database table of the data source and a second database table of the data consumer; an indication of a relationship between a first column of a first database table of the data source and a second column of a second database table of the data consumer; or an indication of the first database level and the second database level; determine, based on the data lineage, one or more interrelationships between the data source and the data consumer; and determine the flow of data from the data source to the data consumer further based on the one or more interrelationships between the data source and the data consumer (Prabhu [0098])
As per Claim 10, Prabhu teaches:
wherein the data consumer comprises one or more of: a report; a column of a database table; a database table; a database; a software application; or a software service (Prabhu [0048, FIG. 13])
As per Claim 11, Prabhu teaches:
wherein detecting a change to the data source comprises one or more of: a corruption associated with the data source; or an unavailability of at least a portion of the data source (Prabhu [0046, 0051, 0056])


As per Claim 12, Prabhu teaches:
output, at the display device, an interactive user interface comprising: the visualization of the computing system; one or more user interface control elements configured to select one or more data resources of the plurality of data resources; and one or more statistics associated with the one or more data resources selected (Prabhu teaches [FIG. 3, FIG. 13] display of visualization data.)

Claim 14 is the media claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

As per Claim 15, Prabhu teaches:
providing one or more statistics associated with one or more data resources of the plurality of data resources (Prabhu teaches [FIG. 3, FIG. 13] display of visualization data.)
As per Claim 18, Prabhu teaches:
sending a notification indicating the impact of the change to the data source (Prabhu teaches [0055] modification of data associated with a visualization.)
As per Claim 19, Prabhu teaches:
sending a notification comprising an indication of one or more data resources of the plurality of data resources that are impacted by the change to the data source (Prabhu teaches [0055] modification of data associated with a visualization.)


As per Claim 20, Prabhu teaches:
retrieving a data lineage that indicates the plurality of interrelationships between the plurality of data resources, wherein the data lineage comprises one or more of: an indication of the flow of data, at a database column level, from the data source to the data consumer; or an indication of the flow of data, at a database table level, from the data source to the data consumer; determining, based on the data lineage, one or more interrelationships between the data source and the data consumer; and the flow of data from the data source to the data consumer is further based on the one or more interrelationships between the data source and the data consumer (Prabhu [0098])

Allowable Subject Matter
Claims 13 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        October 22, 2022